                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

ERIN FLANAGAN, Personal
Representative of the Estate of Tessa Lauryn
Perez, a minor child, deceased;                                                        8:20CV273

                            Plaintiff,
                                                                            SECOND AMENDED
         vs.                                                             CASE PROGRESSION ORDER

KIND, LLC, a New York limited liability
company;

                            Defendant.

        This matter is before the Court on the Defendant’s Motion to Amend the Case
Progression Order (Filing No. 38). Plaintiff has informed the Court that there is no objection to
the granting of the motion. Upon consideration, the Court finds good cause to grant the requested
extensions. Accordingly,

        IT IS ORDERED that the Defendant’s Motion to Amend the Case Progression Order
(Filing No. 38) is granted, and the amended case progression order is amended as follows:

               1)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure remains June 30, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by July 14,
                     2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               2)    The deadlines for identifying expert witnesses and completing expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the plaintiff:                    August 30, 2021
                            For the defendant:                    November 2, 2021

               3)    The deposition deadline for non-expert witnesses is October 20, 2021; the
                     deposition deadline for expert witnesses is December 20, 2021.




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   4)    The planning conference scheduled for August 27, 2021, is cancelled. The trial
         and pretrial conference will not be set at this time. A planning conference to
         discuss case progression, dispositive motions, the parties’ interest in settlement,
         and the trial and pretrial conference settings will be held with the undersigned
         magistrate judge on January 7, 2022, at 11:00 a.m. by telephone. Counsel shall
         use the conferencing instructions assigned to this case to participate in the
         conference.

   5)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is February 1, 2022.

   6)    The deadline for filing motions to dismiss and motions for summary judgment
         is March 1, 2022.

   7)    The parties shall comply with all other stipulations and agreements recited in
         their Rule 26(f) planning report that are not inconsistent with this order.

   8)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be
         considered absent a showing of due diligence in the timely progression of this
         case and the recent development of circumstances, unanticipated prior to the
         filing of the motion, which require that additional time be allowed.


Dated this 7th day of May, 2021.

                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
